Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 09/17/2020.
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,810,470. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1, 9 and 17 of U.S. Patent No. 10,810,470 anticipates each of the claim limitations of claims 1, 10 and 19 of the present application.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim does not end with a period. After further analysis, the order of the limitations appears to be incorrect as the “determining …” limitation ends with a period, while the last limitation of the claim, the “defining…” limitation, ends with “; and”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,826,439 to Hu et al. (hereinafter Hu) (Applicant’s IDS) in view of [KRUCZKOWSKI, M et al., Support Vector Machine for Malware Analysis and Classification. IEEE/WIC/ACM International Joint Conferences on Web Intelligence (WI) and Intelligent Agent Technologies (IAT) [online], 2014 [retrieved on 2019-04-24]. Retrieved from the Internet < URL: https: // dl.acm .org/ citation .cfm?id=2682799] >] (hereinafter Kruczkowski) (Applicant’s IDS).
As to claims 1 and 10, Hu teaches a system, comprising: at least one processor; and at least one memory including program code which when executed by the at least one memory provides operations comprising: receiving a file (Col 3, lines 39-43, transmitted files); determining whether a file is malicious based on whether the file is located within the one or more first centroids (Col 3, line 39 to Col 4, line 17; Col 7, line 39 to Col 8, line 14; classifying a file as malicious or legitimate based on location with respect to the cluster centroid). preventing a file determined to be malicious from executing, opening, continuing to execute, writing, or being downloaded (Col 3, lines 52-59, computer file classified as malware, the malware may be remediated by prohibiting the computer file from running, quarantining/cleaning/deleting the computer file, and/or generating a warning message); defining one or more first centroids in the first portion that classify files from the first subset as not malicious (Col 7, line 30 to Col 8, line 14, classifying computer files into clusters and generating the cluster centroid for each classification cluster).
Hu does not explicitly teach the one or more first centroids are generated by: classifying at least a portion of a plurality of files as malicious based on a function dividing a coordinate space into at least a first portion and a second portion, wherein the first portion includes a first subset of the plurality of files classified as malicious.
However, Kruczkowski teaches the one or more first centroids are generated by: classifying at least a portion of a plurality of files as malicious based on a function dividing a coordinate space into at least a first portion and a second portion, wherein the first portion includes a first subset of the plurality of files classified as malicious (Abstract; FIGS. 1 and 2; pages 415 and 416, using the Support Vector Machine [SVM] to classify the data which may include malware, wherein “+1” is normal data and “-1” is malicious data including two portions separated by a decision boundary/hyperplane).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Hu with the method of analyzing and classifying malware as taught by Kruczkowski in order to increase the efficiency of malware detection with a lower false-positive rate.
As to claims 2 and 11, Hu teaches wherein the second portion includes a second subset of the plurality of files classified as not malicious, and wherein the operations further comprise: defining one or more second centroids in the second portion that classify files from the second subset as malicious, NAI-1514191527v135Attorney Docket No.: 14216-185-999 wherein determining whether the file is malicious further comprises determining whether the file is located within a region of the second portion that does not include the one or more second centroids (Col 7, lines 30-40, wherein the classifications include a plurality of clusters therefore a plurality of centroids and subsets).
As to claims 3 and 12, Kruczkowski teaches wherein the operations further comprise: determining a plurality of attributes of the plurality of files; and mapping the plurality of files in a positive portion of the coordinate space defined by an intersection of at least two of the plurality of attributes (Page 416, n values [measurements], wherein one of the plurality of items included as an attribute in the Applicant’s specification includes “any characteristic of a file which may be relevant to classification of a file” therefore this meets the limitation of the claim).
As to claim 19, Hu teaches a computer-implemented method comprising: receiving files for classification from each of a plurality of endpoint computer systems (Col 3, lines 39-43, transmitted files; wherein Col 3, lines 63-66 include files from the client systems); classifying at least one of the files as belonging to a specific classification type indicating that the file is malicious when the file is located within one or more first centroids (Col 3, line 39 to Col 4, line 17; Col 7, line 39 to Col 8, line 14; classifying a file as malicious or legitimate based on location with respect to the cluster centroid); and preventing the classified files from executing, opening, continuing to execute, writing, or being downloaded in response to the classification (Col 3, lines 52-59, computer file classified as malware, the malware may be remediated by prohibiting the computer file from running, quarantining/cleaning/deleting the computer file, and/or generating a warning message); and defining one or more centroids around the one or more clusters, the one or more centroids classifying a set of training files within the one or more centroids as belonging to a specific classification type (Col 7, line 30 to Col 8, line 14, classifying computer files into clusters and generating the cluster centroid for each classification cluster).
Hu does not explicitly teach the one or more centroids are generated by: searching for one or more clusters among a plurality of training files in a coordinate space;
However, Kruczkowski teaches the one or more centroids are generated by: searching for one or more clusters among a plurality of training files in a coordinate space (Pages 417 and 418, IV. Computation Results, B. Preliminary input dataset analysis; identification of the clusters including the targeted data desired for analysis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Hu with the method of analyzing and classifying malware as taught by Kruczkowski in order to increase the efficiency of malware detection with a lower false-positive rate.
As to claim 20, Hu teaches wherein the specific classification type includes one or more of safe, suspect, benign, unsafe, malicious, non-malicious, downloader, Trojan, and adware (Col 3, line 39 to Col 4, line 17; Col 7, line 39 to Col 8, line 14; classifying a file as malicious or legitimate).

Allowable Subject Matter
Claims 4-9 and 13-18 would be allowable if rewritten to overcome the non-statutory double patenting rejections and claim objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497